 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2422 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2300 Scenic Drive in Georgetown, Texas, as the Kile G. West Post Office Building. 
 
 
1.Kile G. West Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2300 Scenic Drive in Georgetown, Texas, shall be known and designated as the Kile G. West Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Kile G. West Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
